Citation Nr: 1648216	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-07 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel





INTRODUCTION

The Veteran had active military service in the United States Navy from March 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio, which denied entitlement to service connection for neck and back conditions.  A timely Notice of Disagreement was submitted in July 2011.  A January 2013 Statement of the Case continued the denial.  The Veteran submitted a timely substantive appeal in March 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic records system.

The issues of entitlement to service connection for neck and back disorders are REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claim for service connection for neck and back conditions.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Veteran asserts that his current cervical and lumbar diagnoses are related to a 15 foot fall from telephone pole while in service in 1967.  He states that this incident also resulted in injuries to his arm for which he is currently service-connected.  A review of the Veteran's service treatment records (STRs) reflects treatment in September 1967 for a fractured humerus, along with a dislocated radius and ulna. 

The Veteran was afforded a VA examination to address his neck and back claims in January 2011, at which time the examiner stated, "There are no medical service records that support the veteran's claim of a fall from a telephone pole during military service."  The examiner noted May 1967 treatment for a lower back injury due to heavy lifting.  However, the Veteran's description of neck and back injuries following the fall was not addressed.  Ultimately, the examiner opined, "[B]ased on the lack of available evidence, it is my opinion that the veteran's cervical and lumbar spine degenerative disc disease is less likely as not caused by or the result of military service." 

As the examiner appears to have based the opinion largely on the lack of evidence of in-service injury, the Board affords this opinion little, if any probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  Moreover, the examiner did not fully explain the rationale for the negative etiology opinion for the cervical and lumbar diagnoses.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In addition, the exam is afforded little probative value due to the lack of discussion of various lay evidence of record.  During the examination, the Veteran described falling 15 feet from a telephone pole, resulting in injuries to his neck and lower back.  Later, in his March 2013 VA Form 9, he stated that he has experienced neck and back problems since the fall in service.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, as the Veteran has a medical diagnosis of degenerative disc disease in his neck and back, his description of earlier symptoms should be evaluated by the examiner.

Finally, in his July 2011 Notice of Disagreement, the Veteran stated that an accident report was prepared following his fall while in Construction A School in Davisville, Rhode Island.  This report is not of record.  STRs contain the first page of an October 1967 letter, indicating that the Veteran was found to have suffered injuries in the line of duty related to a September 1967 incident.  Other service personnel records may provide further information related to injuries sustained in service.  As the accident report and related documents are potentially relevant, a request should be made for the Veteran's complete personnel file.  38 C.F.R. § 3.159(c)(2).

Consequently, the Board finds that an addendum opinion is necessary to determine the etiology of the cervical and lumbar conditions.  On remand, a thorough medical opinion must be obtained that contains a complete rationale including consideration of the Veteran's lay evidence and discussion of the possible relationship between the current diagnoses and the in-service incidents, including the September 1967 fall.  Additionally, updated VA and private treatment records and the Veteran's complete service personnel file should be obtained for consideration in the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  

 2.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the claims file.

3.  Obtain and associate with the claims file the Veteran's complete service personnel file, to include any accident reports or records related to the September 1967 fall.  VA should make as many requests as are necessary to obtain the service personnel records.

4.  All efforts to obtain the medical and personnel records should be recorded in the claims folder.  If any of the above records cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, per 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  Once the additional records are associated with the claims file, return the file to the January 2011 examiner for an addendum opinion as to the etiology of the Veteran's neck and back conditions.  If the examiner who drafted the January 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a.  Please opine whether is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the diagnosed cervical disorder is etiologically related to the Veteran's active duty service?

b.  Please opine whether is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the diagnosed lumbar disorder is etiologically related to the Veteran's active duty service?

The contents of the entire electronic claims file, to include a complete copy of this remand, must be made available to the examiner.  The addendum opinion or examination report should include discussion of the Veteran's documented history as well as lay assertions.  The examiner is requested to comment on the Veteran's report of falling and injuring his back and neck in service.  The examiner is also requested to provide a clear rationale and explain in detail the underlying reasoning for the opinions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim for cervical and lumbar disorders based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the matter is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




